Regency Energy Partners Announces Cash Distribution of 44.5 Cents DALLAS, January 26, 2010 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today a cash distribution of 44.5 cents per outstanding common unit for the fourth quarter ended December 31, 2009. The distribution will be paid on February 12, 2010, to unitholders of record at the close of business on February 5, 2010.This distribution is equivalent to $1.78 on an annual basis. Regency will hold a quarterly conference call to discuss fourth-quarter 2009 results on Monday, March 1, 2010, at 10 a.m. Central Time (11 a.m. Eastern Time). The dial-in number for the call is 1-800-259-0251 in the United States, or +1-617-614-3671 outside the United States, pass code 57675087. A live webcast of the call can be accessed on the investor information page of Regency’s Web site at www.regencyenergy.com.
